Exhibit 10.15

FORM OF

NONQUALIFIED STOCK OPTION AGREEMENT

UNDER THE HEALTH NET, INC.

2006 LONG-TERM INCENTIVE PLAN,

AS AMENDED

This agreement (together with the Notice of Grant of Stock Options (the “Grant
Notice”) attached hereto and incorporated by reference herein, the “Option
Agreement”) is made as of the grant date set forth on the Grant Notice (the
“Grant Date”), by and between Health Net, Inc., a Delaware corporation (the
“Company”), and the participant identified on the Grant Notice, an employee of
the Company or a Subsidiary of the Company (the “Optionee”).

Pursuant to the Health Net, Inc. 2006 Long-Term Incentive Plan, as amended (the
“Plan”), the Compensation Committee of the Board of Directors of the Company
(the “Committee”) or an appropriate executive officer of the Company empowered
by the Committee, has determined that the Optionee is to be granted, on the
terms and conditions set forth in this Option Agreement, a nonqualified stock
option (the “Option”) to purchase shares of Common Stock of the Company, par
value $.001 per share (the “Common Stock”), and hereby grants such Option.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Plan.

1. Number of Shares and Exercise Price. The Option is to purchase the number of
shares of Common Stock set forth on the Grant Notice (the “Option Shares”) at a
price per share set forth on the Grant Notice (the “Exercise Price”), which is
equal to the Fair Market Value (as defined in the Plan) of the Option Shares as
of the Grant Date.

2. Exercise of Option. Except as set forth in Sections 3 and 9, the Option shall
become exercisable in cumulative installments beginning on the [first]
anniversary of the Grant Date to the extent of [    %] of the Option Shares
covered by the Option, and [on each subsequent anniversary of the Grant Date to
the extent of an additional     %] of the Option Shares covered by the Option,
until the Option has become exercisable as to all of the Option Shares (the
“Vesting Dates”). The Option may be exercised only to purchase whole shares, and
in no case may a fraction of a share be purchased.

3. Term of Option and Termination of Employment.

(a) General Term. The term of the Option and this Option Agreement shall
commence on the Grant Date. The right of the Optionee to exercise the Option
with respect to any Option Shares, to purchase any such Option Shares and all
other rights of the Optionee with respect to any such Option Shares shall
terminate on the seventh anniversary of the Grant Date, unless the Option has
been earlier terminated as provided either in paragraphs (b) through (h) below
or under the Plan.

(b) Death of Optionee. If the Optionee shall die prior to the exercise of the
Option, then:

(i) if the Optionee dies while employed by an Employer (as defined in the Plan),
then the Option (subject to subsection (h) below) may be exercised by the
legatee(s) or personal representative of the Optionee at any time within one
year after the Optionee’s death;

(ii) if the Optionee’s employment with the Employer was terminated due to a
Disability (as defined in the Plan) and the Optionee dies within one year after
termination of employment, then the Option (subject to subsection (h) below) may
be exercised by the legatee(s) or personal representative of the Optionee any
time during the remainder of the period during which the Optionee would have
been able to exercise the Option pursuant to subsection (c) below had the
Optionee not died;



--------------------------------------------------------------------------------

(iii) if the Optionee’s employment is terminated due to Retirement (as defined
below), and the Optionee dies during the period after Retirement when the Option
was still exercisable by the Optionee, then the Option (subject to subsection
(h) below) may be exercised by the legatee(s) or personal representative of the
Optionee at any time during the remainder of the period during which the
Optionee would have been able to exercise the Option pursuant to subsection
(d) below had the Optionee not died; and

(iv) if the Optionee dies within three months after termination of employment by
the Employer without Cause, as determined pursuant to Subsection 3(f), and
clauses (ii) and (iii) above are not applicable, then the Option (subject to
subsection (h) below) may be exercised by the legatee(s) or personal
representative of the Optionee at any time within one year after the Optionee’s
death.

(c) Disability. If the Optionee’s employment with the Employer shall terminate
prior to the exercise of the Option as a result of a Disability, then the Option
(subject to subsection (h) below) may be exercised by the Optionee (or his or
her personal representative) at any time within one year after the Optionee’s
termination of employment.

(d) Retirement. If the Optionee’s employment with the Employer shall terminate
prior to the exercise of the Option as a result of Retirement, then the Option
(subject to subsection (h) below) may be exercised at any time within one year
after the Optionee’s termination of employment. For purposes hereof “Retirement”
shall mean the Recipient’s termination of employment at or after the date upon
which the Recipient has attained both age 55 and 10 years of continuous service
with the Company.

(e) Termination by the Employer for Cause. If the Optionee’s employment with the
Employer shall be terminated by the Employer prior to the exercise of the Option
for Cause then the Option shall immediately terminate and shall immediately
cease to be exercisable and shall be forfeited to the Company. For purposes of
this Option Agreement, “Cause” shall have the meaning set forth in Section
[INSERT SECTION NUMBER] of the Plan.

(f) Termination by the Employer Without Cause. If prior to the exercise of the
Option, the Optionee’s employment with the Employer shall be terminated by the
Employer without Cause, then the Option (subject to subsection (h) below) held
by the Optionee may be exercised at any time within three months after the
Optionee’s termination of employment. For purposes of this Option Agreement, if
a Subsidiary by which the Optionee is employed ceases to be a Subsidiary,
whether through a sale by the Company of all or a portion of the stock or assets
of such Subsidiary, a merger or otherwise (a “Subsidiary Transaction”), the
Optionee’s employment with the Employer shall be deemed to have been terminated
by the Employer without Cause as of the effective date of such Subsidiary
Transaction.

(g) Termination for Other Reason. If prior to the exercise of the Option, the
Optionee’s employment with the Employer shall be terminated for any reason other
than as set forth in paragraphs (b) through (e) above, then the Option (subject
to subsection (h) below) held by the Optionee may be exercised at any time
within one month after the Optionee’s termination of employment.

(h) Post-Termination exercisability. Notwithstanding any other provision of this
Section 3 to the contrary, following termination of employment of the Optionee
for any reason: (i) the Option shall be exercisable during any of the
post-employment periods described in subparagraphs (b) through (g) of this
Section 3 if and only to the extent the Option was exercisable (i.e., vested) at
the time of such termination of employment and (ii) no portion of the Option
shall be exercisable following the seventh anniversary of the Grant Date.



--------------------------------------------------------------------------------

4. Employment/Association with Company Competitor. The Optionee hereby agrees
that, during (i) the six-month period following a termination of the Optionee’s
employment with an Employer that entitles the Optionee to receive severance
benefits under an agreement with or the policy of the Company or (ii) the
twelve-month period following a termination of the Optionee’s employment with an
Employer that does not entitle the Optionee to receive such severance benefits
(the period referred to in either clause (i) or (ii), the “Noncompetition
Period”), the Optionee shall not undertake any employment or activity
(including, but not limited to, consulting services) with a Competitor (as
defined below), where the loyal and complete fulfillment of the duties of the
competitive employment or activity would call upon the Optionee to reveal, to
make judgments on or otherwise use any confidential business information or
trade secrets of the business of the Company or any Subsidiary to which the
Optionee had access during his employment with the Employer. In addition, the
Optionee agrees that, during the Non-competition Period applicable to the
Optionee following termination of employment with the Employer, the Optionee
shall not, directly or indirectly, solicit, interfere with, hire, offer to hire
or induce any person, who is or was an employee of the Company or any of its
Subsidiaries during the 12 month period prior to the date of such termination of
employment, to discontinue his or her relationship with the Company or any of
its Subsidiaries or to accept employment by, or enter into a business
relationship with, the Optionee or any other entity or person. In the event that
the Optionee breaches the covenants set forth in this first paragraph of
Section 4:

(a) the Option shall immediately terminate; and

(b) the Optionee shall promptly pay to the Company an amount of cash equal to
the Gain Realized (as defined below) on any Option Shares acquired during the
Restricted Period (as defined below).

For the purposes of this Section 4: “Restricted Period” shall refer to the
period of time commencing ninety days prior to such termination of the
Optionee’s employment and ending (x) in the case of an Optionee terminated under
clause (i) of the first paragraph of this Section 4, six months after such
termination or (y) in the case of an Optionee terminated under clause (ii) of
the first paragraph of this Section 4, twelve months after such termination;
“Gain Realized” shall equal the difference between (x) the Exercise Price
applicable to the Option Shares and (y) the greater of the Fair Market Value (as
defined in the Plan) of the Option Shares (I) on the date of acquisition of such
Option Shares or (II) on the date such competitive activity with a Competitor
was commenced by the Optionee; and “Competitor” shall refer to any health
maintenance organization or insurance company that provides managed health care
or related services similar to those provided by the Company or any Subsidiary.

It is hereby further agreed that if any court of competent jurisdiction shall
determine that the restrictions imposed in this Section 4 are unreasonable
(including, but not limited to, the definition of Market Area or Competitor or
the time period during which this provision is applicable), the parties hereto
hereby agree to any restrictions that such court would find to be reasonable
under the circumstances.

The Optionee acknowledges that the services to be rendered by him/her to the
Company are of a special and unique character, which gives this Option Agreement
a peculiar value to the Company, the loss of which may not be reasonably or
adequately compensated for by damages in an action at law, and that a material
breach or threatened breach by him/her of any of the provisions contained in
this Section 4 will cause the Company irreparable injury. Optionee therefore
agrees that the Company may be entitled, in addition to the remedies set forth
above in this Section 4 and any other right or remedy, to a temporary,
preliminary and permanent injunction, without the necessity of proving the
inadequacy of monetary damages or the posting of any bond or security, enjoining
or restraining Optionee from any such violations or threatened violations.



--------------------------------------------------------------------------------

4A. Compensation Recovery (Clawback). In the event that Optionee is subject to
the Company’s Compensation Recovery Policy, as such policy may be amended from
time to time (the “Compensation Recovery Policy”), notwithstanding anything in
this Option Agreement to the contrary, any Options granted (or Option Shares
vesting) hereunder shall be subject to the terms and conditions of the
Compensation Recovery Policy.

5. Notices. Any notice or communication given hereunder shall be in writing and
shall be given electronically (e.g., email), or by fax or first class mail,
certified or registered with return receipt requested, and shall be deemed to
have been duly given three (3) days after mailing or twenty-four (24) hours
after transmission of an email or a fax to the following addresses:

 

To the Recipient at:

   Address on record at Health Net, Inc. as of the date any notice is to be
delivered.

To the Company at:

Health Net, Inc.

21650 Oxnard Street

Woodland Hills, California 91367

Attention: General Counsel

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

6. Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Option Agreement or the Plan shall in no way be
construed to be a waiver of such provision or of any other provision hereof.

7. Incorporation of Plan; Entire Agreement. The Plan is hereby incorporated by
reference and made a part hereof, and the Option and this Option Agreement are
subject to all terms and conditions of the Plan. This Option Agreement and the
Plan, taken together, constitutes the entire agreement between the parties
relating to or effecting the Option, and no promises, terms, conditions or
obligations other than those contained in this Option Agreement or the Plan
shall be valid or binding. Any prior agreements, statements or promises, either
oral or written, made by any party or agent of any party relating to or
effecting the Option that are not contained in the Option Agreement or the Plan
are of no force or effect.

8. Rights of a Stockholder. The Optionee shall have no rights as a stockholder
with respect to any Option Shares unless and until certificates for shares of
Common Stock are issued to the Optionee or such shares of Common Stock are
issued in uncertificated form and recorded in the name of the Optionee in the
books and records of the Company or its agent.



--------------------------------------------------------------------------------

9. Change of Control. Notwithstanding the provisions of Section 2 and 3 hereof,
in the event that (i) there shall occur a Change in Control (as defined in the
Plan) and (ii) the employment of the Optionee shall be terminated within the two
year period following the Change in Control but prior to any Vesting Date either
(A) by the Company without Cause or (B) under circumstances which entitle the
Optionee to Change in Control severance benefits under an effective employment
agreement between the Optionee and the Company or the Company’s Safety Net
Security Program, each Option shall become fully vested and the date of such
vesting shall be deemed to be the Vesting Date hereunder; such termination shall
be treated as having occurred pursuant to Section 3(f) hereof for purposes of
determining the post-termination exercise period. For purposes of this
Section 9, “Cause” shall have the meaning set forth in the Plan.

10. Rights to Terminate Employment. Nothing in the Plan or in this Option
Agreement shall confer upon the Optionee the right to continue in the employment
of an Employer or affect any right which an Employer may have to terminate the
employment of the Optionee. The Optionee specifically acknowledges that the
Employer intends to review Optionee’s performance from time to time, and that
the Company and/or the Employer has the right to terminate Optionee’s employment
at any time, including a time in close proximity to a Vesting Date, for any
reason, with or without Cause. The Optionee acknowledges that upon his or her
termination of employment with an Employer for any reason, the Option shall be
exercisable only to the extent it is exercisable on the effective date of the
Optionee’s termination of employment and only within the period following such
termination as is set forth in this Option Agreement.

11. Transferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Optionee otherwise
than by will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company; provided that the designation of
a beneficiary shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance.

12. Amendment. This Option Agreement may be amended or modified at any time by
the Committee; provided, however, that the amendment or modification of this
Option Agreement shall not, without the consent of the Optionee, adversely
affect the rights of the Optionee under this Option Agreement. The Board may
terminate or amend the Plan at any time; provided, however, that the termination
or any modification or amendment of the Plan shall not, without the consent of
the Optionee, impair the rights of the Optionee under this Option Agreement.

13. Compliance with Applicable Law. The Option is subject to the condition that
if the listing, registration or qualification of the shares subject to the
Option upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action, is necessary or
desirable as a condition of, or in connection with, the purchase or delivery of
shares hereunder, the Option may not be exercised, in whole or in part, unless
such listing, registration, qualification, consent or approval shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent or approval.

14. Decisions of Board or Committee. The Board of Directors or the Committee
shall have the right to resolve all questions which may arise in connection with
the Option or its exercise. Any interpretation, determination or other action
made or taken by the Board of Directors or the Committee regarding the Plan or
this Option Agreement shall be final, binding and conclusive.



--------------------------------------------------------------------------------

15. Failure to Execute Agreement. This Option Agreement and the Option granted
hereunder are subject to the Optionee returning a counter-signed copy of this
Option Agreement to the designated representative of the Company on or before
the 75h day after the Grant Date (except as otherwise determined by the
Compensation and Benefits Committee of the Company or a subcommittee thereof in
its sole discretion). In the event that the Optionee fails to so return a
counter-signed copy of this Option Agreement within such period, then this
Option Agreement and the Option granted hereunder shall automatically become
null and void and shall have no further force or effect. Electronic acceptance
of this Option Agreement shall constitute an execution of the Option Agreement
by the Optionee and a return of the counter-signed copy to the Company for
purposes of this Section 15.

IN WITNESS WHEREOF, the parties hereto have executed this Option Agreement as of
the date and year set forth above.

 

Health Net, Inc. Name: Title: OPTIONEE HEREBY EXPRESSLY ACKNOWLEDGES AND AGREES
THAT (I) HE/SHE IS AN EMPLOYEE AT WILL AND MAY BE TERMINATED BY THE EMPLOYER AT
ANY TIME, WITH OR WITHOUT CAUSE, (II) THE OPTION MAY NOT BE EXERCISED WITH
RESPECT TO ANY OPTION SHARES THAT ARE NOT VESTED ON THE DATE OF ANY SUCH
TERMINATION AND (III) THE OPTION MAY BE EXERCISED WITH RESPECT TO OPTION SHARES
THAT ARE VESTED ON THE DATE OF ANY SUCH TERMINATION ONLY TO THE EXTENT EXPRESSLY
PROVIDED IN THIS OPTION AGREEMENT. Your acceptance of this Option Agreement
indicates that you hereby accept and agree to all the terms and provisions of
the foregoing Option Agreement and the attached Grant Notice, and to all the
terms and provisions of the Plan incorporated by reference herein.

 



--------------------------------------------------------------------------------

Notice of Grant of Stock Options

Health Net, Inc.

                                                                   
                                         
                                                                              

Plan Name:                                          
                                                    

Participant Name:                                          
                                       

Participant ID:                                          
                                              

Grant Date:                                          
                                                    

Grant Number:                                          
                                              

Type of Options: Non-Qualified Stock Options

Option Shares Granted:                                          
                               

Exercise Price:                                          
                                                 

Expiration Date:                                          
                                              

Vesting Template:                                          
                                         
                                                                       

Vesting Schedule:                                         
                                         
                                                                        